Citation Nr: 0638694	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  02-02 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
type II, to include as due to in-service herbicide 
exposure.

2.	Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected psychiatric 
disorder, to include post-traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for diabetes mellitus, type II, 
associated with herbicide exposure and hypertension.  The RO 
issued a notice of the decision in December 2001, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
January 2002 and August 2002.  Subsequently, in February 2002 
and April 2003 the RO provided Statements of the Case (SOC), 
and thereafter, in March 2002 and May 2003, the veteran 
timely filed substantive appeals.  

The veteran requested a Travel Board hearing on this matter, 
which was held in July 2002 where the veteran presented as a 
witness.  On appeal in August 2003, the Board remanded the 
case for further development, to include gathering additional 
medical evidence, obtaining records from the Social Security 
Administration (SSA) as well as providing a VA examination.  
The RO issued Supplemental Statements of the Case (SSOCs) in 
September 2005, March 2006 and most recently in July 2006.

The Board finds that the RO complied with the August 2003 
Remand directive, and therefore the Board may proceed with 
its review of the appeal with respect to his diabetes 
mellitus, type II service connection claim.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).  With respect to the veteran's secondary service 
connection claim, the Board determines that further 
development is required, and thus, this portion of the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.





FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The competent medical evidence, which includes recent 
medical and laboratory examinations, rules out a current 
diagnosis of diabetes mellitus.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The April 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his service connection claim, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession and 
fully apprised him of the Dingess elements, to include 
explaining how VA determines disability ratings and effective 
dates.  The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
November 2001 RO decision that is the subject of this appeal 
in its April 2006 letter.  Notwithstanding this later notice, 
the Board determines that the RO cured any defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the July 
2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and all identified medical 
records have been obtained.  In April 2006, the veteran 
indicated that he had no other information to submit to VA in 
support of his claim.  The veteran received a July 2006 VA 
examination, which was thorough in nature and adequate for 
the purposes of deciding this claim.  That evaluation, which 
included a clinical examination and appropriate laboratory 
studies, specifically ruled out a current diagnosis of 
diabetes mellitus.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, to include diabetes 
mellitus, may be presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Exposure to Herbicide Agents
For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, as is the case 
here, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain disabilities, 
including diabetes mellitus, type II (also known as Type II 
diabetes or adult-onset diabetes), shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Diabetes mellitus must have become manifest to a 
degree of 10 percent or more any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background
The veteran's June 1967 Reports of History and Medical 
Examination for Induction was negative for any findings 
indicative of diabetes mellitus.  The March 1969 Report of 
Medical Examination for Separation likewise contains a normal 
clinical evaluation and no abnormal findings relating to 
diabetes.

A May 1999 VA medical report indicates that the veteran had 
diabetes by history, although it noted that there was no 
objective data on this yet.  An eye exam performed at that 
time was negative for any findings attributed to diabetes.  

A June 1999 VA medical report contains a notation indicating 
"possible 'mild DM [diabetes mellitus],'" but contains no 
firm diagnosis thereof, and an August 1999 VA notation 
similarly conveys a possible prior medical history of 
borderline diabetes mellitus.

The transcript from the veteran's July 2002 Travel Board 
hearing contains no testimony with respect to the claimed 
diagnosis of diabetes mellitus, type II. 

A January 2003 correspondence from the National Personnel 
Records Center (NPRC) indicates that it had conducted an 
extensive and thorough search of its records, but was unable 
to locate any additional service medical records (SMRs).  
NPRC thus concluded that the records either do not exist, 
that NPRC does not possess them or that further efforts to 
locate them would be futile. 

In his May 2003 substantive appeal, the veteran indicated 
that Dr. G. had informed him that he had mild diabetes 
amenable to treatment by diet and exercise.  The RO sent the 
veteran a letter in December 2005 requesting that he complete 
an authorization and consent form to allow VA to retrieve any 
relevant treatment records from Dr. G., to which the veteran 
did not respond.  

In December 2005, the veteran submitted to a VA medical 
examination by Dr. J.S., who, at that time, did not review 
the veteran's claims file.  This record conveys the veteran's 
report of having received a diagnosis of "borderline" 
diabetes mellitus in 1997.  The veteran further stated that 
he did not know whether he was prescribed diabetes medication 
at that time, but at the time of the exam, he did not take 
any such medications.  Dr. J.S. observed that the veteran 
therefore had no positive history of diabetes mellitus, 
although the veteran did complain about polyuria and 
polydipsia.  The veteran had maintained stable weight and had 
never been hospitalized for diabetes.  
 
A physical examination revealed blood pressure of 120/70 and 
his heart had a regular rate and rhythm, with no murmurs or 
gallops.  Dr. J.S. performed laboratory tests, to include 
readings of glucose and hemoglobin.  Based on these data, Dr. 
J.S. determined that the veteran did not have diabetes 
mellitus, type II, as the veteran did not have laboratory 
data consistent with such a diagnosis.  

In April 2006, the veteran indicated that he had no other 
information to submit to VA in support of his claim.  In a 
June 2006 Statement in Support of Claim the veteran conveyed 
that he had no glucose tolerance and that he received regular 
counseling relative to diet, exercise and elevated blood 
sugar levels.  The veteran again indicated that he had no 
further evidence to offer in support of his claim.  

In July 2006, Dr. J.S. completed an addendum to the December 
2005 VA medical examination report.  At this time, Dr. J.S. 
thoroughly reviewed the claims file.  In this report, he 
conveyed a similar reported history by the veteran of a 
"borderline" diabetes diagnosis.   Dr. J.S. performed a 
glucose test, and based on these results he concluded again 
that the veteran did not have diabetes mellitus, type II.  He 
commented that a repeatable fasting glucose above 125 is 
diagnostic of diabetes mellitus, type II, which the veteran 
did not have.  Dr. J.S. further noted that although the 
veteran claimed that he had "borderline" diabetes, even if 
true, this was not equivalent to actually being diagnosed 
with diabetes mellitus.     

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim for service connection for diabetes 
mellitus, type II, to include as due to herbicide exposure.  
While the service medical records are negative for any 
findings suggestive of diabetes, since the veteran had active 
duty in Vietnam, it is presumed by law that he was exposed to 
herbicides.  38 U.S.C.A. § 1116(f).  The veteran contends 
that he has diabetes mellitus linked to such exposure.  
However, the competent medical evidence of record fails to 
show a current diagnosis of diabetes mellitus, type II, and 
such a lack of diagnosis was confirmed as recently as July 
2006 by Dr. J.S.  The latter examination, which included 
clinical and appropriate laboratory tests, specifically ruled 
out a current diagnosis of diabetes.  No medical examination 
or opinion of record contradicts this determination, and the 
only evidence that cites a diabetes diagnosis does so in the 
context of reported history by the veteran unsupported by 
objective medical opinions or test results.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  

With respect to the veteran's assertion that he was 
previously diagnosed with diabetes, the Board notes that "the 
connection between what a physician said and the layman's 
account of what he purportedly said," when filtered through a 
"layman's sensibilities" is "attenuated and inherently 
unreliable."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); see also Dean v. Brown, 8 Vet. App. 449 (1995).  In 
any event, recent examinations have unequivocally ruled out a 
current diagnosis.  The Board has considered the veteran's 
statements made in conjunction with his claim, and at his 
hearing in July 2002; however, the veteran is not a medical 
professional and is therefore not competent to offer an 
opinion that he meets the diagnostic criteria for diabetes.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for diabetes mellitus is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for diabetes mellitus, type II, associated 
with herbicide exposure is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's secondary service 
connection claim.  38 C.F.R. § 19.9 (2006).  Specifically, 
while the record reveals that the veteran currently has 
hypertension, as reflected in Dr. J.S.'s December 2005 
report, and that the veteran reportedly was first diagnosed 
with this disorder in 1969 or 1970, see Hearing Transcript at 
14, there are no medical records from that time period 
establishing a diagnosis at that time, and the earliest 
relevant medical reports of record, dated May 1999 and June 
1999, contain contemporaneous notations of psychiatric 
abnormalities and hypertension.  Thus, it remains unclear 
whether the veteran's hypertension in fact preceded his 
psychiatric disorder or whether his service-connected anxiety 
disorder may have caused or aggravated his hypertension.  In 
addition, there is no medical opinion on the record 
indicating, positively or negatively, whether the veteran's 
service-connected anxiety disorder (not otherwise specified, 
claimed as psychiatric disability, to include PTSD) 
aggravated his hypertension.   

The AMC/RO must also notify the veteran and his 
representative of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  
    
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3.  The veteran must be afforded a VA 
medical examination for the purpose of 
determining the etiology of his current 
hypertension, and, specifically, whether 
this disorder was caused or aggravated by 
his service-connected psychiatric 
disorder, to include PTSD.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the mental status examination, 
any laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current hypertension 
was caused or aggravated by his
service-connected anxiety disorder, 
to include PTSD?

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's hypertension was 
aggravated by his service-connected 
anxiety disorder, to include PTSD, 
to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline 
level of severity of the nonservice-
connected disease or injury (i.e., 
hypertension) before the onset of 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide the 
veteran an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


